                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE
LIVE) PRODUCTS LIABILITY
LITIGATION                                    MDL No. 2848
                                              Civil Action No. 2:18-md-02848
THIS DOCUMENT RELATES TO:
Carolyn Adams v. Merck & Co., Inc., Merck     Sheila Bradley v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20022         Corp., Civil Action No. 2:18-cv-20088

Guadalupe Alvarez v. Merck & Co., Inc.,       Elaine Braginton v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-     McKesson Corp., Civil Action No. 2:19-cv-
20055                                         20053

Sylvia Anderson v. Merck & Co., Inc.,         Margaret and Frank Bratina v. Merck &
Merck Sharp & Dohme Corp., and                Co., Inc., Merck Sharp & Dohme Corp., and
McKesson Corp. Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20184                                         20158

Inez Archie v. Merck & Co., Inc., Merck       Connie Bravo, Proposed Administrator for
Sharp & Dohme Corp., and McKesson             the Estate of Thomas Bravo v. Merck & Co.,
Corp., Civil Action No. 2:18-cv-20159         Inc., Merck Sharp & Dohme Corp., and
                                              McKesson Corp., Civil Action No. 2:18-cv-
Joseph and Gail Bernet v. Merck & Co.,        20043
Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-     Patricia Breault, Individually and as
20189                                         Executor of the Estate of Shirley Breault v.
                                              Merck & Co., Inc., Merck Sharp & Dohme
Carolyn and Alan J. Birmantas v. Merck &      Corp., and McKesson Corp., Civil Action
Co., Inc., Merck Sharp & Dohme Corp., and     No. 2:18-cv-20198
McKesson Corp., Civil Action No. 2:19-cv-
20050                                         Dorothy Brougher v. Merck & Co., Inc.,
                                              Merck Sharp & Dohme Corp., and
James and Rose Blocher v. Merck & Co.,        McKesson Corp., Civil Action No. 2:19-cv-
Inc., Merck Sharp & Dohme Corp., and          20102
McKesson Corp., Civil Action No. 2:19-cv-
20057                                         Nancy and William Brown v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Eileen Bowman v. Merck & Co., Inc., Merck     McKesson Corp., Civil Action No. 2:19-cv-
Sharp & Dohme Corp., and McKesson             20078
Corp., Civil Action No. 2:18-cv-20015



                                            -i-
Jolayne Burch v. Merck & Co., Inc., Merck      Carol Connor v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp.,Civil Action No. 2:19-cv-20111           Corp., Civil Action No. 2:19-cv-20112

Shirley Butler v. Merck & Co., Inc., Merck     Freda and Edward Cooper v. Merck & Co.,
Sharp & Dohme Corp., and McKesson              Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:19-cv-20131          McKesson Corp., Civil Action No. 2:19-cv-
                                               20072
Clarence and Shirley Cain v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and           Patricia and Daniel Corrao v. Merck & Co.,
McKesson Corp., Civil Action No. 2:19-cv-      Inc., Merck Sharp & Dohme Corp., and
20060                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20139
Patti Campbell v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Salvatore and Viola Croce v. Merck & Co.,
Corp., Civil Action No. 2:19-cv-20069          Inc., Merck Sharp & Dohme Corp., and
                                               McKesson Corp., Civil Action No. 2:18-cv-
Shirley Cartwright v. Merck & Co., Inc.,       20252
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-  Patricia and Giovanni Cutillo v. Merck &
20065                                      Co., Inc., Merck Sharp & Dohme Corp., and
                                           McKesson Corp., Civil Action No. 2:18-cv-
Rosemarie Case v. Merck & Co., Inc., Merck 20197
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20191      Eleanor Dakers v. Merck & Co., Inc., Merck
                                           Sharp & Dohme Corp., and McKesson
Edward Cederberg v. Merck & Co., Inc.,     Corp., Civil Action No. 2:18-cv-20254
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-  Patricia and William Damico v. Merck &
20073                                      Co., Inc., Merck Sharp & Dohme Corp., and
                                           McKesson Corp., Civil Action No. 2:18-cv-
Robert Coffey v. Merck & Co., Inc., Merck  20165
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20131      Zabdy Daniels v. Merck & Co., Inc., Merck
                                           Sharp & Dohme Corp., and McKesson
Carolyn Cole and Larry Cole v. Merck &     Corp., Civil Action No. 2:18-cv-20077
Co., Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-  Michael Deluca v. Merck & Co., Inc., Merck
20134                                      Sharp & Dohme Corp., and McKesson
                                           Corp., Civil Action No. 2:19-cv-20076
Alicia Colon v. Merck & Co., Inc., Merck
                                               Margherita DeLustro v. Merck & Co., Inc.,
Sharp & Dohme Corp., and McKesson
                                               Merck Sharp & Dohme Corp and McKesson
Corp., Civil Action No. 2:18-cv-20164
                                               Corp., Civil Action No. 2:19-cv-20079




                                             -ii-
Philip and Paula DiGregorio v. Merck &       Phyllis Ford v. Merck & Co., Inc., Merck
Co., Inc., Merck Sharp & Dohme Corp., and    Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-    Corp., Civil Action No. 2:18-cv-20079
20166
                                             Michael Frisbie v. Merck & Co., Inc., Merck
Dorothy Dillon v. Merck & Co., Inc., Merck   Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson            Corp., Civil Action No. 2:19-cv-20129
Corp., Civil Action No. 2:19-cv-20089
                                             Nancy and Jack Fritts v. Merck & Co., Inc.,
Peggy Diss v. Merck & Co., Inc., Merck       Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson            McKesson Corp., Civil Action No. 2:19-cv-
Corp., Civil Action No. 2:18-cv-20074        20099

Michael and Shirley Dolenic v. Merck &       Donald Galloway and Conceita Pittman v.
Co., Inc., Merck Sharp & Dohme Corp., and    Merck & Co., Inc., Merck Sharp & Dohme
McKesson Corp., Civil Action No. 2:19-cv-    Corp., and McKesson Corp., Civil Action
20092                                        No. 2:18-cv-20258

Shara Edwards v. Merck & Co., Inc., Merck    Judy and Jerry Gladney v. Merck & Co.,
Sharp & Dohme Corp., and McKesson            Inc., Merck Sharp & Dohme Corp and
Corp., Civil Action No. 2:19-cv-20098        McKesson Corp., Civil Action No. 2:19-cv-
                                             01520
Judith Endresen-Worthy v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and         Howard Glassco v. Merck & Co., Inc.,
McKesson Corp., Civil Action No. 2:18-cv-    Merck Sharp & Dohme Corp., and
20025                                        McKesson Corp., Civil Action No. 2:18-cv-
                                             20065
Martha and Paul Everts v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and         Thomas and Patricia Gleason v. Merck &
McKesson Corp., Civil Action No. 2:18-cv-    Co., Inc., Merck Sharp & Dohme Corp., and
20049                                        McKesson Corp., Civil Action No. 2:19-cv-
                                             20139
Valentina Falco v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson           Joyce Grasby v. Merck & Co., Inc., Merck
Corp., Civil Action No. 2:18-cv-20256       Sharp & Dohme Corp., and McKesson
                                            Corp., Civil Action No. 2:18-cv-20260
Adamilta Figueroa-Lerner v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and        Judith Grenier v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:18-cv-   Sharp & Dohme Corp., and McKesson
20257                                       Corp. Civil Action No. 2:18-cv-20010

David Fontaine v. Merck & Co., Inc., Merck   Burleigh Grimes v. Merck & Co., Inc.,
Sharp & Dohme Corp., and McKesson            Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20216        McKesson Corp., Civil Action No. 2:19-cv-
                                             20091



                                         -iii-
Debbie Guerrero v. Merck & Co., Inc.,         Shirley Jackson v. Merck & Co., Inc., Merck
Merck Sharp & Dohme Corp and McKesson         Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20261         Corp., Civil Action No. 2:18-cv-20247

Ronald and Nobuko Guse v. Merck & Co.,        Richard Jones, Executor of the Estate of
Inc., Merck Sharp & Dohme Corp and            Shirley Jarvis v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:19-cv-     Sharp & Dohme Corp., and McKesson
20096                                         Corp., Civil Action No. 2:18-cv-20154

Roland and Deborah Halle v. Merck & Co.,      Damaris Jimenez v. Merck & Co., Inc.,
Inc., Merck Sharp & Dohme Corp., and          Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-     McKesson Corp., Civil Action No. 2:18-cv-
20129                                         20268

Lewis and Evelyn Harper v. Merck & Co.,       Mike Jones v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and          Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:19-cv-     Corp., Civil Action No. 2:18-cv-20269
20088
                                              William and Patricia Kelshaw v. Merck &
Mary and Dennis Higdon v. Merck & Co.,        Co., Inc., Merck Sharp & Dohme Corp., and
Inc., Merck Sharp & Dohme Corp., and          McKesson Corp., Civil Action No. 2:18-cv-
McKesson Corp., Civil Action No. 2:18-cv-     20178
20152
                                              Donna and Robert Kish v. Merck & Co.,
Curtis Hiram v. Merck & Co., Inc., Merck      Inc., Merck Sharp & Dohme Corp and
Sharp & Dohme Corp., and McKesson             McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20021         20108

Helen Hoffman v. Merck & Co., Inc., Merck     John and Trudy Kruczek v. Merck & Co.,
Sharp & Dohme Corp., and McKesson             Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20180         McKesson Corp., Civil Action No. 2:19-cv-
                                              20157
Stephen Hopkins v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                Henry and Theresa Kuhn v. Merck & Co.,
McKesson Corp., Civil Action No. 2:18-cv-     Inc., Merck Sharp & Dohme Corp., and
20264                                         McKesson Corp., Civil Action No. 2:18-cv-
                                              20228
Alvah Hulett v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Cheryl and Paul Lamparella v. Merck &
Corp., Civil Action No. 2:18-cv-20153         Co., Inc., Merck Sharp & Dohme Corp., and
                                              McKesson Corp. Civil Action No. 2:18-cv-
Linda Huter v. Merck & Co., Inc., Merck       20230
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20067




                                            -iv-
Frances and Darren K. Lane v. Merck &         Robert Masucci v. Merck & Co., Inc., Merck
Co., Inc., Merck Sharp & Dohme Corp., and     Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-     Corp., Civil Action No. 2:19-cv-20001
20239
                                              Richard and Anna McDonald v. Merck &
Joann and Stephen Leavitt v. Merck & Co.,     Co., Inc., Merck Sharp & Dohme Corp., and
Inc., Merck Sharp & Dohme Corp., and          McKesson Corp., Civil Action No. 2:18-cv-
McKesson Corp., Civil Action No. 2:18-cv-     20240
20285
                                              Patricia and Keith McKown v. Merck & Co.,
Etta M. Lee v. Merck & Co., Inc., Merck       Inc., Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson             McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20048         20271

Vernon Lee and Manan Sommers v. Merck         Betty Melucci v. Merck & Co., Inc., Merck
& Co., Inc., Merck Sharp & Dohme Corp.,       Sharp & Dohme Corp., and McKesson
and McKesson Corp., Civil Action No. 2:19-    Corp., Civil Action No. 2:18-cv-20019
cv-20004
                                              Robert Meyers v. Merck & Co., Inc., Merck
Anne and Milton Levinson v. Merck & Co.,      Sharp & Dohme Corp., and McKesson
Inc., Merck Sharp & Dohme Corp., and          Corp., Civil Action No. 2:19-cv-20148
McKesson Corp., Civil Action No. 2:18-cv-
20249                                         Grant Mobley v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Mary Linn v. Merck & Co., Inc., Merck         Corp., Civil Action No. 2:18-cv-20076
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:19-cv-20141         Debra Moreno v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Delilah Lloyd v. Merck & Co., Inc., Merck     Corp., Civil Action No. 2:18-cv-20212
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20233         Ernest and Mary Morris v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Ernest and Brenda Malizia v. Merck & Co.,     McKesson Corp., Civil Action No. 2:18-cv-
Inc., Merck Sharp & Dohme Corp., and          20134
McKesson Corp., Civil Action No. 2:18-cv-
20235                                         Jean and Kenneth Morse v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Thelma Marshall v. Merck & Co., Inc.,         McKesson Corp., Civil Action No. 2:19-cv-
Merck Sharp & Dohme Corp., and                20130
McKesson Corp., Civil Action No. 2:19-cv-
20085                                         Rhoda Moziy v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Wanda Martinez v. Merck & Co., Inc.,          Corp., Civil Action No. 2:18-cv-20278
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20156


                                            -v-
Allen and Barbara Mueller v. Merck & Co.,      Lenda Pendleton v. Merck & Co., Inc.,
Inc., Merck Sharp & Dohme Corp., and           Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20280                                          20070

Linda and Robert Munger v. Merck & Co.,        Maureen Pons v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and           Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-      Corp., Civil Action No. 2:18-cv-20290
20282
                                               Lillie Pratt v. Merck & Co., Inc., Merck
Jacquelyn Nash v. Merck & Co., Inc., Merck     Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson              Corp., Civil Action No. 2:18-cv-20051
Corp., Civil Action No. 2:18-cv-20288
                                               Marc and Teri Rawitt v. Merck & Co., Inc.,
Phyllis Nelson v. Merck & Co., Inc., Merck     Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson              McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:19-cv-20104          20135

Kenneth and Delores Nicholas v. Merck &        Leonard and Martha Reiss v. Merck & Co.,
Co., Inc., Merck Sharp & Dohme Corp., and      Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20179                                          20010

Linda and Henry Odess v. Merck & Co.,          Sondra Reiss v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and           Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-      Corp., Civil Action No. 2:18-cv-20293
20211
                                               Pedro Rivera Melendez v. Merck & Co., Inc.,
Nancy Orth v. Merck & Co., Inc., Merck         Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson              McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20291          20011

Janet and Maurice O’Shea v. Merck & Co.,       Delores and Robert Rorech v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and           Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20077                                          20295

Mary Outlaw v. Merck & Co., Inc., Merck        Linda Russ v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20172          Corp., Civil Action No. 2:18-cv-20243

James and Linda Paribello v. Merck & Co.,      Gerald Santo, Personal Representative of the
Inc., Merck Sharp & Dohme Corp., and           Estate of James Santo v. Merck & Co., Inc.,
McKesson Corp., Civil Action No. 2:19-cv-      Merck Sharp & Dohme Corp., and
20135                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20241

                                             -vi-
Gail Santoro v. Merck & Co., Inc., Merck       Joyce Stedman v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20209          Corp., Civil Action No. 2:19-cv-20013

Carol Schasel v. Merck & Co., Inc., Merck      Ronald Stichter v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20298          Corp., Civil Action No. 2:18-cv-20142

Garry and Virginia Schuemann v. Merck &        Linda Thompson v. Merck & Co., Inc.,
Co., Inc., Merck Sharp & Dohme Corp., and      Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20201                                          20224

Karney and Patience Seymour v. Merck &         Carole and John A. Triplett v. Merck & Co.,
Co., Inc., Merck Sharp & Dohme Corp., and      Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20195                                          20144

Erica Sheid v. Merck & Co., Inc., Merck        Charles and Dorothy Turnbull v. Merck &
Sharp & Dohme Corp., and McKesson              Co., Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20277          McKesson Corp., Civil Action No. 2:18-cv-
                                               20203
Mildred Sheppard v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                 Patricia and Denvil VanHoose v. Merck &
McKesson Corp., Civil Action No. 2:18-cv-      Co., Inc., Merck Sharp & Dohme Corp., and
20023                                          McKesson Corp., Civil Action No. 2:19-cv-
                                               20058
Leonard and Linda Sherman v. Merck &
Co., Inc., Merck Sharp & Dohme Corp., and      Elsa and Wilfredo Vega v. Merck & Co.,
McKesson Corp., Civil Action No. 2:19-cv-      Inc., Merck Sharp & Dohme Corp and
20155                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20220
Sandra Siudvinski v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                 Anthony Vespa v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:19-cv-      Sharp & Dohme Corp., and McKesson
20011                                          Corp. Civil Action No. 2:18-cv-20202

Peter and Maria Skumanich v. Merck & Co., Catherine Wade v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and      Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv- Corp., Civil Action No. 2:18-cv-20219
20286
                                          Evelyn Wagner v. Merck & Co., Inc., Merck
Mary Speigle v. Merck & Co., Inc., Merck  Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson         Corp., Civil Action No. 2:18-cv-20218
Corp., Civil Action No. 2:18-cv-20158



                                            -vii-
Mary and David Waldroup v. Merck & Co.,       Matthew Zarosl, Individually and as
Inc., Merck Sharp & Dohme Corp., and          Proposed Administrator of the Estate of
McKesson Corp., Civil Action No. 2:19-cv-     Barbara Zarosl v. Merck & Co., Inc., Merck
20056                                         Sharp & Dohme Corp., and McKesson
                                              Corp., Civil Action No. 2:18-cv-20194
Edward Waszak v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Felip Zielinski v. Merck & Co., Inc., Merck
Corp., Civil Action No. 2:18-cv-20265         Sharp & Dohme Corp., and McKesson
                                              Corp., Civil Action No. 2:18-cv-20177
Martha Watson v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20136

Janet and Van Welty v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20262

Eron and Vernon West v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20259

Julie Grace Wiencek v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-
20107

Waverly Williams v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-
20124

Jean Wright v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20181

Olynda Wylie v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:19-cv-20138

Michael and Sandra Yasso v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and
McKesson Corp.,Civil Action No. 2:18-cv-
20253



                                           -viii-
    MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO. 285

Bartle, J.                                 March 30th, 2020

          Plaintiffs bring these 146 actions against defendants

Merck & Co., Inc. and Merck Sharp & Dohme Corp. (“Merck”), as

well as against McKesson Corp., seeking damages for injuries

allegedly suffered from Zostavax, a shingles vaccine.   They are

part of over 1,300 actions assigned to the undersigned in

Multidistrict Litigation (“MDL”) No. 2848 for coordinated or

consolidated pretrial proceedings.   Before the court is the

omnibus motion of Merck to dismiss the above captioned actions

under Rules 37(b)(2) and 41(b) of the Federal Rules of Civil

Procedure for the failure to produce materially complete

Plaintiff Fact Sheets in accordance with Pretrial Orders (“PTO”)

Nos. 46 and 209.

                                I

          The parties in this MDL have agreed to waive the

initial disclosures required under Rule 26(a)(1)(A) of the

Federal Rules of Civil Procedure for all plaintiffs and to adopt

an Initial Discovery Plan intended “to conserve judicial and

party resources, eliminate duplicative discovery, serve the

convenience of the parties and witnesses, and promote the just

and efficient conduct of this litigation.”   In accordance with

the Initial Discovery Plan, the court entered PTO 46 which



                               -1-
adopted a form Plaintiff Fact Sheet (“PFS”) acceptable to the

parties.

           The PFS is a questionnaire in which each plaintiff

provides, among other information, the date the Zostavax vaccine

was received, each injury claimed to be caused by Zostavax, the

date the plaintiff became aware of the injuries, the health care

providers who diagnosed and treated the injuries, and the dates

of that diagnosis and treatment.      Plaintiffs must also sign

medical release authorizations to permit Merck to collect

records from the health care providers identified in the PFS’s.

           PTO 46 requires each plaintiff who files an action in

this MDL to complete and verify a PFS.      Each plaintiff must

serve on Merck a completed PFS and signed medical release

authorizations within 45 days of the date Merck answers or moves

to dismiss the plaintiff’s complaint.1     If Merck finds a

plaintiff’s PFS to be materially deficient, Merck must notify

that plaintiff’s counsel by sending a letter identifying the

deficiencies.   The plaintiff has 30 days to cure any

deficiencies.   If the deficiencies are not cured within 30 days,

Merck may move to compel the plaintiff to do so under Rule 37.

With PTO 46, the Plaintiffs’ Executive Committee and Merck




1.   PTO 7 requires Merck to respond to a plaintiff’s complaint
within 30 days after the complaint is served (Doc. # 20).
                                -2-
agreed and this court adopted the procedure for addressing

deficient PFS’s.

           On August 30, 2019, Merck moved to compel the

production of materially complete PFS’s in 172 actions in this

MDL (Doc. # 355).    In these actions, Merck sent to counsel for

the plaintiffs at least one letter which identified deficiencies

in the PFS’s.     The plaintiffs in many of these actions amended

their PFS’s.    However, Merck found many to remain materially

deficient and sent additional delinquency notices.     This cycle

was repeated in many of the 172 actions and resulted in numerous

amended PFS’s.     The law firm of Marc J. Bern and Partners (the

“Bern firm”) represents the plaintiffs in each of the 172

actions.

           On September 4, 2019, the court granted Merck’s motion

to compel and entered PTO 209 (Doc. # 367) which required the

plaintiffs in the 172 actions to cure any material deficiencies

in their PFS’s.     PTO 209 also required the plaintiffs to

identify the changes in each amended PFS and the Bern firm to

certify good faith compliance with its discovery obligations in

each of the 172 actions.     The court warned that failure of

plaintiffs to produce a verified, materially complete PFS and

authorization for medical records as required by PTO 46 and PTO

209 may result in dismissal with prejudice.     The court required

compliance by September 18, 2019.

                                  -3-
           Merck moved to dismiss 146 of the 172 actions on

October 11, 2019 (Doc. # 393) on the ground that the Bern firm

failed to certify good faith compliance with its discovery

obligations.    Merck argued that in 62 of the actions plaintiffs

had also failed to serve materially complete PFS’s.    Merck

specified the material deficiencies it alleged existed in each

of the 62 PFS’s in a chart attached to its motion to dismiss.

Plaintiffs responded to these deficiencies in a chart attached

to its response in opposition to the motion (Doc. # 415).2

           The court held oral argument on Merck’s motion to

dismiss.   Merck agreed at that time to withdraw the motion as it

related to the Bern firm’s failure to certify good faith

compliance with its discovery obligations, provided each

plaintiff in the 146 actions had served a materially complete

fact sheet.    Merck withdrew the motion in 593 of the 146 actions



2.   Plaintiffs continued to serve amended PFS’s after Merck
filed its motion to dismiss. Working with a moving target,
Merck added to or changed the deficiencies it alleged as the
briefing progressed on its motion. Merck provided its most
recent alleged deficiencies in a chart attached to a
supplemental letter submission filed on December 24, 2019 (Doc.
# 464). Plaintiffs have not responded.

3.   Civil Actions Nos. 18-20015, 18-20022, 18-20023, 18-20025,
18-20048, 18-20051, 18-20065, 18-20073, 18-20088, 18-20129,
18-20135, 18-20142, 18-20152, 18-20153, 18-20156, 18-20166,
18-20178, 18-20179, 18-20180, 18-20189, 18-20194, 18-20195,
18-20201, 18-20203, 18-20211, 18-20216, 18-20230, 18-20233,
18-20239, 18-20247, 18-20249, 18-20253, 18-20256, 18-20257,
18-20261, 18-20268, 18-20277, 18-20280, 18-20288, 18-20291,
18-20295, 18-20298, 19-20001, 19-20013, 19-20057, 19-20070,
                                 -4-
(Doc. # 454), and the parties stipulated to dismiss one action.4

Of the original 146 actions, 86 now remain subject to Merck’s

motion to dismiss.

                                  II

          Rule 41(b) provides that if a “plaintiff fails to

prosecute or to comply with [the Federal Rules of Civil

Procedure] or a court order, a defendant may move to dismiss the

action or any claim against it.”        Fed. R. Civ. P. 41(b).   Rule

37(b)(2) authorizes a district court to dismiss an “action or

proceeding in whole or in part” as a sanction against parties

who disobey discovery orders.   Fed. R. Civ. P. 37(b)(2)(A)(v).

A district court may also prohibit a “disobedient party from

supporting or opposing designated claims or defenses” or

“introducing designated matters in evidence.”       Fed. R. Civ. P.

37(b)(2)(A)(ii).

          Dismissing an action for failure to prosecute under

Rule 41(b) is a matter of a district court’s discretion.

Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir. 2008).       The same is

true of a district court’s decision to impose the sanction of

dismissal under Rule 37(b).   Knoll v. City of Allentown, 707

F.3d 406, 411 (3d Cir. 2013).   We are required to consider the


19-20072, 19-20076, 19-20077, 19-20078, 19-20085, 19-20088,
19-20092, 19-20096, 19-20104, 19-20131, 19-20134, 19-20157, and
19-20158.

4.   Civil Action No. 18-20077.
                                  -5-
six factors set out in Poulis v. State Farm Fire & Cas. Co., 747

F.2d 863 (3d Cir. 1984), when considering dismissal under either

rule.   They are:

          (1) the extent of the party’s personal
          responsibility; (2) the prejudice to the
          adversary caused by the failure to meet
          scheduling orders and respond to discovery;
          (3) a history of dilatoriness; (4) whether
          the conduct of the party or the attorney was
          willful or in bad faith; (5) the
          effectiveness of sanctions other than
          dismissal, which entails an analysis of
          alternative sanctions; and (6) the
          meritoriousness of the claim or defense.

Knoll, 707 F.3d at 409 n. 2 (citing Poulis, 747 F.2d at 868.

          There is no “magic formula” or “mechanical

calculation” to determine whether an action should be dismissed

under the Poulis factors.     In re Asbestos, 718 F.3d 236, 246

(3d Cir. 2013).     “In fact, no single Poulis factor is

dispositive” and “not all of the Poulis factors need be

satisfied in order to dismiss a complaint.”      Id.

                                    III

          The administration of actions in an MDL is different

from the administration of individual actions on a court’s

docket.   In re Asbestos, 718 F.3d 236 at 246.     The purpose of

centralizing actions in an MDL is their efficient preparation

for trial.   Id. at 248.    A plaintiff’s failure or delay to

provide discovery central to the merits of his or her claims

undermines this goal.     See id.   Prejudice caused to defendants

                                    -6-
by such a failure or delay can weigh significantly in favor of

dismissal under Poulis.      Id.   This is particularly true when the

court is ill-equipped to assess the merits of an action as a

consequence of a plaintiff’s failure to provide certain

discovery.    Id.

            In the In re Asbestos MDL, our Court of Appeals

reviewed the district court’s decision to dismiss 12 actions for

failure to provide information similar to that sought in the

PFS’s at issue in this action.      See In re Asbestos, 718 F.3d

236.     There, the pretrial order required each plaintiff to

provide either proof of the diagnosis of an asbestos-related

disease or a medical opinion that the plaintiff had such a

disease.    Id. at 241-42.    Plaintiffs were required also to

provide a history of their exposure to asbestos.       Id.   The

district court dismissed the 12 actions at issue because the

plaintiffs had not submitted specific histories of their

exposure to asbestos.     Id. at 240.     Judge Eduardo Robreno aptly

noted:

            [w]ithout evidence of an exposure history
            for each plaintiff and a medical diagnosis
            that allows defendants and the Court to sort
            through, for example, which plaintiffs
            allegedly were exposed to whose asbestos at
            which locations, the litigation of thousands
            of cases could not go forward.

Id. at 242 (quoting In re Asbestos, 2012 WL 10929213, at ¶ 1

n. 2).

                                    -7-
            Our Court of Appeals affirmed the district court’s

decision under Poulis.    Id.   The plaintiffs, by not providing a

history of their exposure to asbestos, were holding up the

progress of their actions and preventing the district court from

considering the merits of their claims.     Id.   The Court of

Appeals concluded that the district court properly found that

the dilatory and prejudicial factors set out in Poulis

outweighed all others, particularly where the information

plaintiffs failed to provide made weighing the meritoriousness

factor impossible.

                                  IV

            Plaintiffs contend the PFS’s in the 86 actions which

remain subject to Merck’s motion to dismiss are materially

complete.   Merck concedes that the PFS’s in 245 of the actions

are now materially complete.    Merck seeks dismissal of these 24

actions, however, on the ground that the PFS’s were untimely and

that it was prejudiced by having to review numerous PFS’s in

each action.

            We accept that many of the PFS’s subject to this

motion have been amended several times.     We recognize prejudice

to Merck which, in order to assess the merits of the claims


5.   Civil Actions Nos. 18-20159, 18-20198, 19-20060, 18-20191,
19-20089, 19-20098, 18-20049, 18-20258, 18-20021, 18-20264,
18-20067, 19-20141, 18-20019, 19-20130, 18-20282, 19-20135,
18-20293, 18-20144, 18-20220, 18-20265, 19-20124, 18-20181,
19-20138, 18-20177.
                                  -8-
against it, has spent great time and expense identifying

deficiencies, providing notices of the deficiencies, and filing

discovery motions.   Nonetheless, Merck, which agrees it has the

burden here, has failed to provide the court with the

information necessary to determine whether the PFS’s in these 24

actions were untimely.   For example, Merck does not identify the

date it was first served a PFS in each of these actions.    Merck

also fails to specify the deficiencies in the first served PFS’s

and to submit those PFS’s for the court’s review.   Without this

information, Merck has not established any prejudice due to

untimeliness.   We will therefore deny Merck’s motion to dismiss

with respect to these 24 actions.

                                 V

         We have reviewed each of the PFS’s in the remaining

62 actions for the delinquencies Merck alleges as well as

plaintiffs’ responses.

         As noted above, the PFS requires each plaintiff to

provide: a date for the receipt of Zostavax; the injuries

allegedly caused by Zostavax; the date the plaintiff became

aware of the injuries; the health care providers who diagnosed

and treated the injuries; and the dates of the diagnosis and

treatment.   This information shares an important characteristic

with the diagnosis and asbestos exposure history the plaintiffs

were required to produce in In re Asbestos.   It is central to

                                -9-
the merits of each plaintiff’s claims.   Without it, neither

Merck nor the court can properly assess the merits of a

plaintiff’s claims.    Therefore, like the district court in

In re Asbestos, we give great weight to prejudice where a

plaintiff has omitted material information in response to all or

some of these questions.   We do the same where a plaintiff

provides materially inconsistent information in response to the

questions.

         We find no prejudice and will not dismiss any action

where an overall review of a plaintiff’s PFS resolves the

material inconsistencies or omissions alleged by Merck.     Nor

will we dismiss an action where vague deficiencies alleged by

Merck require the court to speculate as to the merits of some

unspecified defense.    Similarly, we will not dismiss an action

where Merck alleges without explanation that a medical

authorization is not usable or that the medical records a

plaintiff produced with a PFS are incomplete.    These vague

allegations are insufficient for Merck to meet its burden,

particularly where Merck has neither referenced nor submitted a

complete record in support of its motion to dismiss.     Finally, a

plaintiff may in good faith respond that he or she does not

recall the answers to questions in a PFS just as a party may

respond it does not recall the answer to an interrogatory or a

deposition question.    Of course such answers may bar a plaintiff

                                -10-
from later relying on a different answer or even obtaining

relief.

          We find that prejudice weighs heavily in favor of

dismissal of Meyers v. Merck & Co., Inc., et al., Civil Action

No. 19-20148.   Merck alleges the PFS contains “[i]nconsistent

responses between date of vaccination, ‘August 2016’ (II.B.1),

when first became aware of injury, ‘July 2015’ (II.C.2), date of

diagnosis, ‘11/2016’ (II.C.4) and dates of treatment, ‘July

2016’ (II.C.5).”


          Robert Meyers states that he suffered shingles and

postherpetic neuralgia as a consequence of receiving the

Zostavax vaccine.   He purportedly became aware of these injuries

in July 2015 and was treated for them in July 2016.    He then

adds that he received the Zostavax vaccine in August 2016 and

was diagnosed with shingles in November 2016.   This

inconsistency goes to the merits of plaintiff’s claim that

Zostavax caused his injuries.   Plaintiff provides no response to

this material deficiency.   Consequently, neither Merck nor the

court can assess the merits of his claims.

          We also find prejudice weighs heavily in favor of

dismissal of Damico, et al. v. Merck & Co., Inc., et al., Civil

Action No. 18-20165.   Merck alleges the PFS contains “alleged




                                -11-
three-year date rage [sic] of ‘sometime between 2010 and 2013’”

for the date of plaintiff’s Zostavax vaccination.

           Patricia Damico states that she was diagnosed and

treated for shingles and numerous other injuries as a

consequence of receiving the Zostavax vaccine.   She identifies

Dr. Louisa Sanchez as the health care provider who administered

the Zostavax vaccine “[s]ometime between 2010 and 2013.”

However, she pleads in her Amended Complaint that she “was

inoculated with ZOSTAVAX . . . by Yael Ellis, M.D.” in 2013.

This inconsistency goes to the merits of plaintiff’s claims that

Zostavax caused each of her injuries.   Plaintiff provides no

response to Merck’s motion to dismiss to specify her vaccination

date or to clarify the health care provider who administered the

vaccine.

           The parties agreed on the form of the PFS and the

procedure set out for addressing deficiencies in PTO 46.     Robert

Meyers and Patricia Damico had the opportunity to provide an

amended, materially complete PFS within the timeframe set by

PTO 46 but failed to do so.   They offer no explanation for this

failure.   We entered PTO 209 which compelled all the plaintiffs

subject to this motion to amend their PFS’s where deficient,

required good faith certifications from the Bern firm, and

warned that actions may be dismissed should there be a failure

to comply.   We have also issued orders in this MDL which

                               -12-
required other plaintiffs represented by the Bern firm to show

cause as to why their cases should not be dismissed for failure

to provide materially complete PFS’s.    Despite these warnings,

Robert Meyers and Patricia Damico and the Bern firm failed to

comply with PTO 209 without explanation.    We find the remaining

Poulis factors weigh in favor of dismissing the Meyers and

Damico actions.

         The plaintiffs in the following three actions did not

verify their PFS’s: Frisbie v. Merck & Co., Inc., et al., Civil

Action No. 19-20129; Siudvinski v. Merck & Co., Inc., et al.,

Civil Action No. 19-20011; and Speigle v. Merck & Co., Inc.,

et al., Civil Action No. 18-20158.     We find that these

plaintiffs demonstrate little interest in participating in this

litigation.   Weighing the Poulis factors, Merck is substantially

prejudiced by such nonparticipation.    See McLaughlin v. Bayer

Essure Inc., Civil Action No. 14-7316, 2019 WL 7593834, at *5

(E.D. Pa. Dec. 27, 2019); see also Kuznyetsov v. W. Penn

Allegheny Health Sys., Inc., Civil Action No. 09-0379, 2010 WL

3885158, at *5 (W.D. Pa. Sept. 28, 2010).

         For these reasons, we will dismiss these five actions

with prejudice.

                                VI

         We find some of the deficiencies Merck alleges in the

following 6 of the remaining 57 actions to be material.

                               -13-
However, after consideration of the other Poulis factors, we do

not find they weigh in favor of dismissal.     We will instead

prohibit the plaintiffs in the following actions from

introducing evidence related to the material omissions contained

in their PFS’s pursuant to Rule 37(b)(2)(A)(ii).

         In Birmantas, et al. v. Merck & Co., Inc., et al.,

Civil Action No. 19-20050, Merck points out that the plaintiff

“[i]dentifies a diagnosing / treating health care provider in

response to question regarding how plaintiff first became aware

of her injuries (II.C.3), who is not otherwise identified as a

diagnosing / treating health care provider.”


         Plaintiff states in her PFS that she suffered shingles

and, later, a related varicella type rash as a consequence of

receiving the Zostavax vaccine.    She adds “Dr. Michael Ahern” at

the “OSF Saint Luke Medical Center” diagnosed her with the

shingles in December 2016 and that she received treatment that

December at the medical center.    However, plaintiff notes that

she consulted with different health care providers — “Dr. Julio

Ramos” and “Dr. Sautkaskas” — when she became aware of the rash.

Plaintiff provides sufficient information to identify Dr. Ahern

but fails to provide information to identify the whereabouts of

Dr. Ramos and Dr. Sautkaskas.     For this reason, we will prohibit




                                -14-
plaintiff from introducing evidence of any diagnosis, treatment,

or examination by Drs. Ramos and Sautkaskas.

          Merck asserts that in Burch v. Merck & Co., Inc., et

al., Civil Action No. 19-20111, the plaintiff “[f]ailed to

answer question regarding whether plaintiff ever spoke with a

health care provider about Zostavax and injury causation

(II.C.6).”

          Plaintiff sets forth that she suffered from shingles

as a consequence of receiving the Zostavax vaccine.   She

identifies the health care providers who diagnosed and treated

her for shingles but fails to answer whether she communicated

with any health care provider about whether Zostavax caused her

to contract the shingles.   For this reason, we will prohibit

plaintiff from introducing evidence of any communication she had

with any health care provider about whether Zostavax caused her

to contract the shingles.

          In Jones v. Merck & Co., Inc., et al., Civil Action

No. 18-20269, Merck contends that the plaintiff provides

“[n]on-responsive answers to key questions, including II.C.1

(injuries alleged to Zostavax – ‘I have Lots of ailments. I’m

not sure’).”

          In the PFS, plaintiff writes that he suffered

shingles, “pain and blisters,” and “[l]ots of ailments” as a

consequence of receiving the Zostavax vaccine.   He identifies

                               -15-
the health care providers who diagnosed him with the shingles

and treated his related pain and blisters.    However, plaintiff

does not specify the other ailments he alleges were caused by

Zostavax or identify the health care providers who diagnosed and

treated the ailments.   For this reason, we will prohibit

plaintiff from introducing evidence to support any claim that

Zostavax caused him injuries other than the shingles and the

related pain and blisters.

         Merck maintains that in Mobley, et al. v. Merck & Co.,

Inc., et al., Civil Action No. 18-20076, the plaintiff “[f]ailed

to provide diagnosing and treating provider information for

alleged injury of loss of vision (II.C.4- II.C.5).”

         Plaintiff states that he suffered shingles, pain

around his left eye, and related loss of vision as a consequence

of receiving the Zostavax vaccine.    He identifies the health

care providers who diagnosed and treated his shingles and the

related pain but does not specify the health care provider who

diagnosed or treated his loss of vision.     For this reason,

plaintiff may not introduce evidence to support any claim that

Zostavax caused plaintiff loss of vision.

         In Rivera Melendez v. Merck & Co., Inc., et al., Civil

Action No. 18-20011, Merck points out that plaintiff makes

reference to a “‘Dr. A. Rivers Bonilla’ in II.C.1” but does not

“otherwise identif[y] [Dr. Bonilla].”

                               -16-
            Plaintiff maintains that he suffered shingles and

scarring on his left eye as a consequence of receiving the

Zostavax vaccine.     He describes sufficient information to

identify the health care provider that diagnosed and treated his

shingles but does not specify the health care provider that

diagnosed and treated any injury to his eye caused by the

shingles.   Though plaintiff states “Dr. A Rivers Bonilla”

ordered a CT scan to check whether the shingles affected his

eyes, he does not set forth any identifying information for this

health care provider.    For this reason, plaintiff may not

introduce evidence to support a claim that Zostavax caused any

injury to his eyes.

            Finally, in Santoro v. Merck & Co., Inc., et al.,

Civil Action No. 18-20209, Merck contends that the plaintiff

“failed to identify and itemize alleged out-of-pocket expenses

(II.C.12).”

            Plaintiff states she suffered shingles as a

consequence of receiving the Zostavax vaccine and is seeking

damages for related out-of-pocket expenses.     She does not

identify these expenses.    For this reason, we will prohibit

plaintiff from introducing evidence in support of any claim for

out-of-pocket medical expenses.

            The remaining alleged deficiencies in these six

actions taken as a whole are not material and do not warrant any

                                 -17-
further sanction.   See supra V.   We will therefore deny the

motion of Merck to dismiss these actions in total.

                               VII

         We will deny the motion of Merck to dismiss the

remaining 51 actions.   After careful review, the alleged

deficiencies in the PFS’s in these cases are not material and do

not prejudice Merck.




                               -18-
